ORDER

PER CURIAM.
Both parties appeal from the trial court’s judgment in a dissolution ease. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for *189their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).